DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26-29, 31, 34-36, 39, 43-46, 48, and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (US 2014/0241354), hereafter “Shuman,” in view of Matthieu et al. (US 2016/0149917), hereafter “Matthieu.”
Regarding claim 26, Shuman teaches at least one non-transitory machine readable storage medium with instructions stored thereon, the instructions executable by a machine to cause the machine to (Shuman: 130 of FIG. 1B; par 0034): 	access an internet of things (loT) application (Shuman: par 0034 [The supervisor device 130 may be a physical device or a software application running on a physical device.], 0049, 0050), wherein the loT application defines a plurality of models (device registrations) and interactions between the plurality of models (Shuman: 725, 750 of FIG. 7; par 0077, 0081), each of the plurality of models comprises a respective abstract representation of a respective one of a plurality of device types and operational capabilities of the corresponding device type (Shuman: 705-725 of FIG. 7; par 0077), and the loT application is to use the plurality of device types to perform a particular function (Shuman: 660 of FIG. 6; par 0064, 0073); 	identify a plurality of devices connected to a network (Shuman: 610 of FIG. 6; par 0074); 	determine a mapping of the plurality of devices to the plurality of device types in the set of models of the loT application (Shuman: 640 of FIG. 6; par 0072 […the device organizer may then determine a subset of the plurality of local IoT devices that can implement the desired function based on their respective attributes at block 640. For example, if the desired function relates to a specialized lighting scheme, the subset determined at block 640 can include IoT devices that are associated with lighting (e.g., light-emitting IoT devices such as light bulbs or light switches, light-detecting IoT devices such as cameras, etc.).]); 	deploy a system comprising the plurality of devices based on the mapping (Shuman: 745 of FIG. 7; par 0081); and	orchestrate interactions between the plurality of devices based on the loT application to cause the system to perform the particular function based on the loT application (Shuman: 750, 755, 760, 765 of FIG. 7; par 0081 [The independent device group formed at block 745 may be associated with an independent channel through which the IoT devices in the independent device group can communicate without further direct intervention by or interaction with the device organizer. For example, the independent channel can correspond to a Bluetooth channel, a Wi-Fi channel, a group identifier attached to communications over a shared channel, etc. The device organizer may then direct the independent device group formed at block 745 to implement the desired function of modifying their light emission to accommodate visibility of the projection screen 815 at block 750, and the independent device group of IoT devices 1…3 may implement the desired function by having each of IoT devices 1…3 modify their light emission characteristics accordingly at blocks 755, 760 and 765.]). 	Shuman does not explicitly teach: 	use a plurality of protocols corresponding to the plurality of device types to perform a particular function. 	Matthieu teaches: 	use a plurality of protocols corresponding to a plurality of device types to perform a particular function (Matthieu: par 0083, 0084). 

It would have been obvious to one of ordinary skill in the art to incorporate the IoT workflow designer GUI of Matthieu within the Shuman system with predictable results. One would be motivated to make the combination to provide the predictable benefit of enhancing the functionality of the system by enabling users to develop their own IoT applications. One would further be motivated to make the combination to augment the system with SMS control and the additional disclosed protocol translation compatibilities of Matthieu. One would still further be motivated to make the combination because of the substantial similarity of the references. Both Matthieu and Shuman disclose systems for utilizing multiple IoT devices to accomplish a particular task/function. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Matthieu could have been implemented within the Shuman-Dong system with predictable results and a beneficial effect.

Regarding claim 27, the storage medium of Claim 26, wherein the plurality of models are selected for the loT application from a set of models and the plurality of models comprise a subset of the set of models (Shuman: par 0081 [After the device organizer determines the subset at block 740, the device organizer may direct the subset of IoT devices 1…3 to form an independent device group at block 745.]).

Regarding claim 28, the storage medium of Claim 26, wherein the loT application further defines a service model (dynamic criteria) to interact with one or more of the plurality of models and the service model comprises an abstraction of a service to be provided by a computing asset (Shuman: par 0066 […one or more ad-hoc IoT device groups at block 530 in response to determining that the dynamic IoT device group formation criteria have been satisfied. For example, the ad-hoc IoT device groups formed at block 530 may be defined to last a certain time, encompass IoT devices in certain locations, or encompass IoT devices that otherwise share a context based on current status (e.g., during owner presence, IoT devices using certain resources such as all the IoT devices using hot water may be automatically made part of a hot water group…]; 0069 […a bathtub IoT device may notify an ad-hoc hot water group that water will be required for a certain time period (e.g., the next 15 minutes or until the bathtub has filled)…]).

Regarding claim 29, the storage medium of Claim 28, wherein the instructions are further executable to cause the machine to: 	define a mapping of the service model to a particular service asset, wherein the system is to further include the particular service asset based on the mapping of the service model (Shuman: 530 of FIG. 5; par 0066); and 	orchestrate interactions between one or more of the plurality of devices with the particular service asset based on the loT application in connection with performance of the particular function (Shuman: 750, 755, 760, 765 of FIG. 7; par 0081 [The independent device group formed at block 745 may be associated with an independent channel through which the IoT devices in the independent device group can communicate without further direct intervention by or interaction with the device organizer. For example, the independent channel can correspond to a Bluetooth channel, a Wi-Fi channel, a group identifier attached to communications over a shared channel, etc. The device organizer may then direct the independent device group formed at block 745 to implement the desired function of modifying their light emission to accommodate visibility of the projection screen 815 at block 750, and the independent device group of IoT devices 1…3 may implement the desired function by having each of IoT devices 1…3 modify their light emission characteristics accordingly at blocks 755, 760 and 765.]). 

Regarding claim 31, the storage medium of Claim 28, wherein the service comprises one of a data storage service, an information hosting service, a geolocation service (Shuman: par 0070), or a computational service (Shuman: par 0072, 0073). 

Regarding claim 34, the storage medium of claim 26, wherein the plurality of models utilize different communication protocols, and orchestrating interactions between the plurality of devices includes translating communications between the plurality of devices (Matthieu: par 0083, 0084). 

Regarding claim 35, the storage medium of Claim 26, wherein the instructions are further executable to cause the machine to: 	identify a different plurality of devices connected to the network, wherein the different plurality of devices comprises at least one particular device not in common with the plurality of devices (Shuman: 610 of FIG. 6; par 0074); 	determine a mapping of the different plurality of devices to the plurality of device types in the set of models of the loT application (Shuman: 640 of FIG. 6; par 0072); 	deploy another instance of the system comprising the different plurality of devices (Shuman: 745 of FIG. 7; par 0081); and 	orchestrate interactions between the different plurality of devices based on the loT application to cause the other instance of the system to perform the particular function based on the loT application (Shuman: 750, 755, 760, 765 of FIG. 7; par 0081).

Regarding claim 36, a method comprising: 	identifying an internet of things (loT) application, wherein the loT application (Shuman: par 0034 [The supervisor device 130 may be a physical device or a software application running on a physical device.], 0049, 0050) comprises a plurality of models (device registrations) and defines interactions between the plurality of models (Shuman: 725, 750 of FIG. 7; par 0077, 0081), each of the plurality of models comprises a respective abstract representation of a respective one of a plurality of device types and operational capabilities of the corresponding device type (Shuman: 705-725 of FIG. 7; par 0077), and the loT application is to use a plurality of protocols corresponding to the plurality of device types to perform a workflow (Shuman: 660 of FIG. 6; par 0064, 0073; Matthieu: par 0083, 0084); 	identifying a plurality of devices connected to a network (Shuman: 610 of FIG. 6; par 0074); 	defining a mapping of the plurality of devices to the plurality of device types in the set of models of the loT application (Shuman: 640 of FIG. 6; par 0072 […the device organizer may then determine a subset of the plurality of local IoT devices that can implement the desired function based on their respective attributes at block 640. For example, if the desired function relates to a specialized lighting scheme, the subset determined at block 640 can include IoT devices that are associated with lighting (e.g., light-emitting IoT devices such as light bulbs or light switches, light-detecting IoT devices such as cameras, etc.).]);	deploying a system comprising the plurality of devices based on the mapping (Shuman: 745 of FIG. 7; par 0081); and 	orchestrating performance of the workflow using the deployed system based on the loT application (Shuman: 750, 755, 760, 765 of FIG. 7; par 0081 [The independent device group formed at block 745 may be associated with an independent channel through which the IoT devices in the independent device group can communicate without further direct intervention by or interaction with the device organizer. For example, the independent channel can correspond to a Bluetooth channel, a Wi-Fi channel, a group identifier attached to communications over a shared channel, etc. The device organizer may then direct the independent device group formed at block 745 to implement the desired function of modifying their light emission to accommodate visibility of the projection screen 815 at block 750, and the independent device group of IoT devices 1…3 may implement the desired function by having each of IoT devices 1…3 modify their light emission characteristics accordingly at blocks 755, 760 and 765.]).

Regarding claim 39, a system comprising: 	a processor (Shuman: par 0023); 	a memory (Shuman: par 0023); 	an internet of things (loT) orchestrator (Shuman: par 0034 [The supervisor device 130 may be a physical device or a software application running on a physical device.], 0049, 0050), executable by the processor to: 	access an loT application stored in the memory (Shuman: par 0034 [The supervisor device 130 may be a physical device or a software application running on a physical device.], 0049, 0050), wherein the loT application defines a plurality of models (device registrations) and interactions between the plurality of models (Shuman: 725, 750 of FIG. 7; par 0077, 0081), each of the plurality of models comprises a respective abstract representation of a respective one of a plurality of device types and operational capabilities of the corresponding device type (Shuman: 705-725 of FIG. 7; par 0077), and the loT application is to use a plurality of protocols corresponding to the plurality of device types to perform a particular function (Shuman: 660 of FIG. 6; par 0064, 0073; Matthieu: par 0083, 0084); 	identify a plurality of devices connected to a network (Shuman: 610 of FIG. 6; par 0074); 	determine a mapping of the plurality of devices to the plurality of device types in the set of models of the loT application (Shuman: 640 of FIG. 6; par 0072 […the device organizer may then determine a subset of the plurality of local IoT devices that can implement the desired function based on their respective attributes at block 640. For example, if the desired function relates to a specialized lighting scheme, the subset determined at block 640 can include IoT devices that are associated with lighting (e.g., light-emitting IoT devices such as light bulbs or light switches, light-detecting IoT devices such as cameras, etc.).]); 	deploy a system comprising the plurality of devices based on the mapping (Shuman: 745 of FIG. 7; par 0081); and	orchestrate interactions between the plurality of devices based on the loT application to cause the system to perform the particular function based on the loT application (Shuman: 750, 755, 760, 765 of FIG. 7; par 0081 [The independent device group formed at block 745 may be associated with an independent channel through which the IoT devices in the independent device group can communicate without further direct intervention by or interaction with the device organizer. For example, the independent channel can correspond to a Bluetooth channel, a Wi-Fi channel, a group identifier attached to communications over a shared channel, etc. The device organizer may then direct the independent device group formed at block 745 to implement the desired function of modifying their light emission to accommodate visibility of the projection screen 815 at block 750, and the independent device group of IoT devices 1…3 may implement the desired function by having each of IoT devices 1…3 modify their light emission characteristics accordingly at blocks 755, 760 and 765.]). 

Regarding claim 43, the system of claim 39, further comprising an application builder to build the IoT application (Matthieu: 200 of FIG. 2; par 0063), wherein the application builder is to: 	accept, as first inputs, inputs to define the IoT application, wherein the inputs include selection of the plurality of models by a user (Matthieu: 216, 218, 220, 222 of FIG. 2; par 0064, 0067); and 	generate, based on the inputs, the IoT application (Matthieu: par 0071 [Users may design control systems and flows on web-based design interface 120 and test the control systems prior to fully deploying a control system into platform network 110.]).

Regarding claim 44, the system of Claim 39, further comprising a model library comprising a set of defined models for incorporation in loT applications, wherein the plurality of models comprises a subset of the defined models (Matthieu: 104 of FIG. 1; par 0054).

Regarding claim 45, the system of Claim 39, wherein the loT application further defines a service model (dynamic criteria) to interact with one or more of the plurality of models and the service model comprises an abstraction of a service to be provided by a cloud-based computing asset (Shuman: par 0066 […one or more ad-hoc IoT device groups at block 530 in response to determining that the dynamic IoT device group formation criteria have been satisfied. For example, the ad-hoc IoT device groups formed at block 530 may be defined to last a certain time, encompass IoT devices in certain locations, or encompass IoT devices that otherwise share a context based on current status (e.g., during owner presence, IoT devices using certain resources such as all the IoT devices using hot water may be automatically made part of a hot water group…]; 0069 […a bathtub IoT device may notify an ad-hoc hot water group that water will be required for a certain time period (e.g., the next 15 minutes or until the bathtub has filled)…]).

Regarding claim 46, the storage medium of claim 26, wherein the particular function includes automatically actuating at least one actuator device based on inputs of one or more other device types in the plurality of device types based on the interactions (Matthieu: par 0092; Shuman: par 0049). 
 
Regarding claim 48, the storage medium of claim 46, wherein the plurality of models include at least one of a light sensor model, a temperature sensor model, a humidity sensor model, a computation model (Matthieu: 224, 226 of FIG. 2; par 0068), a data storage model, and a light actuator model (Matthieu: 220 of FIG. 2; par 0070), and the particular function includes actuating a light based on interactions between at least two of light sensor model, a temperature sensor model, a humidity sensor model, a computation model, a data storage model, and a light actuator model (Matthieu: par 0068 [Function block 224 may represent a switch, such as an on-off switch, routing received messages based on properties and content of the message. For example, when a message includes the word “on” or “off,” the function represented by function block 224 routes the message to an appropriate function block 226. A function represented by function block 226 can deliver a message or command to a connected output block, the message directing the device or system associated with the output block to perform a specified function. Here, a function represented by function block 226 commands a “smart” light bulb to turn off.], 0070). 

Regarding claim 49, the method of claim 36, including: 	receiving an update to the IoT application or one or more of the plurality of models (Matthieu: par 0082); 	redeploying the system based on the update (Matthieu: par 0082). 

Claims 30, 32, 38 and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shuman et al. (US 2014/0241354), in view of Matthieu et al. (US 2016/0149917), and further in view of Dong et al. (US 2016/0036764), hereafter “Dong.”
Regarding claim 30, Shuman-Matthieu does not teach the storage medium of Claim 29, wherein the particular service asset comprises a cloud-based service. 	Dong teaches: 	wherein a particular service asset comprises a cloud-based service (Dong: par 0292 […data and signals may be sent to and received from the M2M application 20 via an M2M service layer…]; 0293 [The functions of the M2M service layer 22 may be implemented…in the cloud…]).	It would have been obvious to one of ordinary skill to implement the system-wide device addressing technique and the cloud-based service layer of Dong within the Shuman-Matthieu system with predictable results. One would be motivated to make the combination in order to provide the benefit of executing commands for loT devices system-wide based on their category e.g. “turn off all lights” (Dong: par 0083). It would have been readily apparent to one of ordinary skill that such a feature would be beneficial to end users by improving efficiency - commands could be transmitted to large numbers of devices at once. A high likelihood of success is anticipated given that Shuman-Matthieu is already adapted to engage in inter-group loT communication across different areas (Shuman: par 0009). Accordingly, it would have been readily apparent to one of ordinary skill that the inter-area communication of Dong could be readily applied in the Shuman-Matthieu system. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Shuman-Matthieu and Dong disclose systems for discovery and control of loT devices. In view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Dong could have been implemented within the Shuman system with predictable results and a beneficial effect. 

Regarding claim 32, the storage medium of Claim 26, wherein the plurality of device types comprise one or more of sensors and one or more actuators (Dong: par 0072, 0159, 0238). 

Regarding claim 38, the method of Claim 36, further comprising: 	identifying another device connected to the network (Shuman: 610 of FIG. 6; par 0074); 	determining that the other device maps to a particular one of the plurality of models (Dong: par 0188-0190); and 	substituting a particular device in the plurality of devices mapped to the particular model with the other device in the system (Dong: par 0188-0190). 

Regarding claim 40, the system of Claim 39, further comprising a gateway device connected to the network, wherein the gateway device comprises the loT orchestrator (Dong: par 0134). 

Regarding claim 41, the system of Claim 39, wherein the loT orchestrator is hosted remote from a physical environment in which the plurality of devices are physically deployed (Dong: 22 of FIG. 38A; par 0291). 

Regarding claim 42, the system of Claim 41, wherein the loT orchestrator is hosted in a cloud computing system (Dong: par 0292 […data and signals may be sent to and received from the M2M application 20 via an M2M service layer…]; 0293 [The functions of the M2M service layer 22 may be implemented…in the cloud…]).

Claims 33 and 37 are rejected as being unpatentable over Shuman et al. (US 2014/0241354), in view of Matthieu et al. (US 2016/0149917), and further in view of Smith et al. (US 2017/0005871), hereafter “Smith.”
Regarding claim 33, Shuman-Matthieu does not explicitly teach the storage medium of Claim 26, wherein the instructions are further executable to cause the machine to push code to one of the plurality of devices based on the corresponding one of the plurality of models.	Smith teaches a technique of: 	wherein instructions are further executable to cause a machine to push code to one of a plurality of devices based on a corresponding one of a plurality of models. (Smith: par 0008 [IoT devices participating in a shoal may be provisioned with shoal-specific context information as part of their device-specific provisioning activity.]).	It would have been obvious to one of ordinary skill to implement the provisioning functionality of Smith within the Shuman-Matthieu system with predictable results. One would be motivated to make the combination in order to enable the loT devices of Shuman-Matthieu to perform more complex tasks or tasks for which device provisioning is required. One would further be motivated to make the combination in view of the substantial similarity of the references. Both Smith and Shuman-Matthieu disclose forming groups of loT devices to perform particular functions. In view of this substantial similarity it would have been readily apparent that various beneficial features of Smith could have been implemented within the Shuman-Matthieu system with predictable results and a beneficial effect.

Regarding claim 37, the method of Claim 36, further comprising pushing code to one or more of plurality of device based on the loT application for use in performance of the workflow (Smith: par 0008 [IoT devices participating in a shoal may be provisioned with shoal-specific context information as part of their device-specific provisioning activity.]).

Claim 47 is rejected as being unpatentable over Shuman et al. (US 2014/0241354), in view of Matthieu et al. (US 2016/0149917), and further in view of Matthieu et al. (US 2016/0072670), hereafter “Matthieu 2.”
Regarding claim 47, Shuman-Matthieu teaches the storage medium of claim 46, wherein the plurality of models include a motion sensor model (Matthieu: par 0043), a computation model (Matthieu: 224, 226 of FIG. 2; par 0068), and the particular function includes actuating [a device] based on interactions between the motion sensor model, the computation model, and [the device] (Matthieu: par 0092). 	Shuman-Matthieu does not explicitly teach: 	wherein the plurality of models include an alarm model, and the particular function includes actuating an alarm. 	Matthieu 2 teaches: 	wherein a plurality of models include an alarm model, and the particular function includes actuating an alarm (Matthieu 2: par 0054 […a motion sensor built by a manufacture and that uses a first connection protocol may not be capable of communicating with a burglary alarm system built by a different manufacturer and that uses a second connection protocol.]).	It would have been obvious to one of ordinary skill in the art to associate a burglar alarm with a motion sensor in the Shuman-Matthieu system according to the technique of Matthieu 2 with predictable results. One would be motivated to make the combination to provide the predictable benefit of improving the security of the place where the IoT devices are located. One would further be motivated to make the combination in view of the explicit suggestion in Matthieu that any of a variety of processes/interactions may be implemented within the system (Matthieu: par 0063 [In some embodiments, multiple IoT devices are included, each IoT device being represented by a different block. It will be appreciated that any number of combinations of input blocks 208, output blocks 210, and/or function blocks 212 may be combined to form control systems that perform any number of functions.]). Because the relationship between motion sensors and burglar alarms is well known in the art, implementing the functional relationship within Shuman-Matthieu would have been immediately apparent to one of ordinary skill. A high likelihood of success is anticipated in view of the substantially similar execution environments of the references – both Shuman-Matthieu and Matthieu 2 disclose systems for enabling interactions between different IoT devices utilizing different protocols. Further, in view of this substantial similarity it would have been readily apparent to one of ordinary skill that various beneficial features of Matthieu 2 could have been implemented within the Shuman-Matthieu system with predictable results and a beneficial effect. 

Response to Arguments
Applicant’s arguments, filed 16 March 2022, have been fully considered and are discussed in detail below. 

With respect to the previous rejection of claim 26 under 35 USC § 102, Applicant argues that Shuman fails to teach all limitations of the claim, as amended. Specifically, Applicant argues that Shuman fails to teach “the IoT application is to use a plurality of protocols corresponding to the plurality of device types to perform a particular function.” Examiner agrees that Shuman does not teach this particular limitation. However, this deficiency is cured by Matthieu. Supra. Accordingly, new grounds of rejection under 35 USC 103 over Shuman in view of Matthieu are presented herein, the new grounds of rejection having been made necessary by the claim amendments. 

The remaining arguments depend on or relate to the arguments addressed above. In view of the foregoing the rejections are maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454